Deaderíck, C. J.,
delivered the opinion of the court.
This is an indictment under section 4618 of the Code, which provides that “any person who takes any female from her father, mother, guardian, or other person having the legal charge of her, without his or her consent, for the purpose of prostitution or concubinage, shall, upon conviction, be imprisoned in the penitentiary, not less than two nor more than ten years.” By the act of 1871, the term of imprisonment was increased from ten to twenty-one years.
The defendant was convicted in the Circuit Court *634of Cannon ■ county, and sentenced to imprisonment in the penitentiary for ten years, and has appealed to the court. The evidence satisfactorily establishes that the defendant, a married man, secretly carried off the daughter of prosecutor, aged about fourteen years, and cohabited with her on his way from the State. That he passed with her from Cannon county, to Alabama, thence through Memphis to Texas.
The court charged the jury that if the girl was taken from her father, without his consent, for the purpose of prostitution, or concubinage, although she may have consented to go, that the offense would be made out. And we think the charge is correct.
The indictment contains two counts. One charging the purpose to have been prostitution, and the other concubinage. And.the jury found defendant guilty on the last count..
There is no objection to the joinder in different courts, of two offences of like nature and punishable alike, in the same indictment. And the evidence is sufficient to sustain the finding in the second count, and the judgment will be affirmed.